Citation Nr: 0940908	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-34 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for an 
increased rating for hearing loss.  The Board remanded the 
matter in December 2008 in order to obtain a VA audiological 
examination.  Such development has been accomplished.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The average pure tone hearing thresholds on authorized 
audiological evaluation in April 2009 was 65 decibels in the 
left ear and 55 decibels in the right ear.  Speech 
recognition scores using the Maryland CNC word lists were 84 
percent in the left ear and 84 percent in the right ear.  An 
exceptional pattern of hearing loss was not shown.  

2. The average pure tone thresholds and speech recognition 
scores for the left ear demonstrated during the April 2009 VA 
examination corresponds to category III, and the scores for 
the right ear correspond to category II.  




CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for a compensable rating 
for his hearing loss disability, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

Prior to initial adjudication of the Veteran's claim, letters 
in August 2006 and October 2006 fully satisfied the duty to 
notify provisions for elements two and three of Quartuccio. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187. In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test laid out in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Such notice was 
sent in an August 2008 letter.  Although this letter was not 
sent prior to initial adjudication of the Veteran's claim, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication. See Id. (citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006)).  
Thus, the Veteran was not prejudiced by any delay as he was 
provided a chance to respond with additional argument and 
evidence before his claim was readjudicated and an additional 
supplemental statement of the case (SSOC) issued in August 
2008 and again in September 2009. See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  The Board concludes that the duty 
to notify has been satisfied. See Quartuccio, supra; Vazquez-
Flores, supra.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal. See 73 Fed. Reg. 23353 (final rule revising 38 
C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical 
records are in the file.  The Veteran has at no time 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining the Veteran's medical and service 
treatment records.

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a new VA 
examination must be conducted. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
April 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected hearing loss since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  The April 2009 VA 
examination report is thorough and adequately describes the 
functional effects of the Veteran's hearing loss. See 38 
C.F.R. § 4.10 (2008); See also Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).  The Board finds that the examination 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mlechick v. Mansfield, 503 F.3d 
1340, 1345-46 (Fed. Cir. 2007).

Claim for a compensable rating for bilateral hearing loss

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities. The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2009).

The Schedule provides a table for rating purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz divided by four. See 38 C.F.R. § 4.85. 
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing. Id.

In certain situations, the Schedule provides for rating 
exceptional patterns of hearing impairment. See 38 C.F.R. § 
4.86.  If the puretone threshold is greater than 55 decibels 
at each of four specified frequencies (1000 Hertz, 2000 
Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is evaluated 
separately. Id.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).

The Veteran contends that he is entitled to a higher 
evaluation for service-connected hearing loss.  At the 
outset, the Board notes that the Veteran has undergone three, 
separate audiological examinations during the relevant time 
period on appeal.  Audiological results from November 2006 
and November 2007 VA examinations were deemed unreliable, and 
both examiners stated that the test results were not suitable 
for adjudication purposes.  Accordingly, the Board remanded 
the matter in December 2008 in a final attempt to obtain 
accurate responses to audiological testing.  Such examination 
was successfully conducted in April 2009; its findings are 
discussed below.   

On the authorized VA audiological evaluation in April 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
60
65
70
LEFT
35
70
75
80


These results show an average decibel loss of 55 in the right 
ear and 65 in the left ear.  Speech recognition ability was 
84 percent, bilaterally.

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  Indeed, the 
average pure tone thresholds and speech recognition scores 
demonstrated during the April 2009 VA examination correspond 
to category III for the left ear, and category II for the 
right ear. See 38 C.F.R. § 4.85.  With application of 38 
C.F.R. § 4.85, these findings do not warrant a compensable 
rating for the Veteran's service-connected hearing loss. Id., 
Tables VI and VII.  In so finding, the Board further notes 
that the audiometric findings in both ears do not represent 
an exceptional pattern of hearing loss. See 38 C.F.R. § 
4.86(a).  

With regard to the April 2009 VA examination, the Board finds 
that this examination was adequate as it addressed the 
Veteran's claims that his hearing loss had worsened and 
caused hearing difficulty in daily situations and objective 
findings were made in the form of audiometric testing.  
Therefore any inadequacies of the VA examinations are not 
prejudicial to the Veteran's claim for an increased rating. 
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Moreover, the Board notes that the VA examiner considered the 
Veteran's complaints of difficulty hearing in background 
noise and with most situations, as well as the reported 
impact on his occupation/daily activities in conjunction with 
the findings from a physical and audiological examination of 
the ears in formulating a diagnosis of bilateral 
sensorineural hearing loss. See Id.

The Board recognizes the Veteran's apparent dissatisfaction 
with the disability rating assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical 
data generated from the Veteran's audiological examinations. 
See Lendenmann, supra.  In this regard, the Board exercises 
no discretion, and simply must apply the test score numbers 
to the relevant Tables. See 38 C.F.R. § 4.85(b)-(e); accord 
Lendenmann, supra, at 349.  As noted above, the Board lacks 
the authority to operate outside the bounds of applicable 
regulatory provisions, including the guidelines for the 
assignment of disability ratings set forth in 38 C.F.R. § 
4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
loss disability, the Board must conclude, based on the 
results of mandatory auditory tests and the mechanical 
application of relevant regulations by which the Board is 
bound, that the degree of his disability does not rise to a 
compensable level.  See 38 C.F.R. § 4.85(b)-(e); see also 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied. 






ORDER


The appeal for an increased (compensable) rating for 
bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


